Title: To John Adams from Jeduthun Baldwin, 21 January 1776
From: Baldwin, Jeduthun
To: Adams, John


     
      Cambridge Jany 21 1776
      Sir
     
     Pleas to allow me the freedom of informing your Honour that in the year 1755 in August, I Received a Captains Commission in Col. Brown’ Regiment and marched with my Company by the Way of Dearfield, and Hoossock Fort, thro the woods to Fort Edward, and to Lake George. Soon after I got there I was employed in building Fort Wm. Henry, under the direction of Col. Ayres. In Decr., when the army came off, at the request of Genl. Johnson, I inlisted a Company in Col. Bagleys Regiment, and tarryed thro’ the winter and Spring to finish the Fort, and Garrison it, and in the year 1759, I Received a Captain Commission in Genl. Ruggles Regiment. After I arived at Fort Edward I was Sent to Halfway Brook, to build a Stockade Fort there, under the direction of Col. Ayres. When we came before Ticonderoga, I had the direction in throwing up Som brestwork at that place. After we had got possession of this place, I was ordered to Crownpoint where I was employed as a director and Overseer, under Col. Ayres, in building that large Fort. When the Army came off, Genl. Amherst was pleasd to Thank me for my Service, and ordered that I should be paid 4/ per Day from the time that I went to Halfway Brook till I left the place In Decr., which was about 6 months, exclusive of my pay as a Captain. I have Served as an Engineer in the present Army before Boston, was at the Leying out the works on Charlstown Hills, was in Charlstown the whole of that memorable Day 17th June, gave all the assistance I was able, went directly to Prospect Hill, had the direction of the work there, and then to Sewels Point in Brookline. I have had the principal direction and over Sight, Since the 17th of June in laying out and raising the works in Cambridge Cobble Hill, and at Lechmer Point all which I have done without having an Establishment equal to the Service. This Province made me a grant of 3o£ for my Service to the first of August, which was equal to a Colonel pay, and left the Establishment to the Honble. Congress.
     
     It has been proposed that I should have a Regiment, but this was objected too, for it was, said, that I could be of more Service in the Army as an Engineer. Now Sir, all I request is Rank and pay Equal to my Service, which I Submit to your Honour’ Consideration. I am Sir your’ and the Publick’ most Obedient Very Humble Servant,
     
      Jeduthun Baldwin
     
    